   8:20-cr-00277-BCB-MDN Doc # 18 Filed: 12/14/20 Page 1 of 1 - Page ID # 76




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                                     8:20-CR-277
                       Plaintiff,

        vs.                                                   ADOPTION OF
                                                          MAGISTRATE JUDGE’S
OMER SAGHEER,                                        FINDINGS AND RECOMMENDATION
                       Defendant.


       This matter is before the Court on the Magistrate Judge’s Findings and Recommendation

on a Plea of Guilty (Filing 11) recommending that the Court accept Defendant’s plea of guilty.

There are no objections to the findings and recommendation. Pursuant to 28 U.S.C. § 636(b)(1)(C)

and NECrimR 11.2(d), the Court has conducted a de novo review of the record and adopts the

Findings and Recommendation of the Magistrate Judge.

IT IS ORDERED:

   1. The Magistrate Judge’s Findings and Recommendation on a Guilty Plea (Filing 11) is
      adopted;

   2. The defendant is found guilty. The plea is accepted. The Court finds that the plea of guilty
      is knowing, intelligent, and voluntary, and that a factual basis exists for the plea;

   3. The Court defers acceptance of any plea agreement until it has reviewed the presentence
      report, pursuant to Fed. R. Crim. P. 11(c)(3); and

   4. This case shall proceed to sentencing.

Dated this 14th day of December, 2020.

                                                    BY THE COURT:


                                                   _________________________
                                                    Brian C. Buescher
                                                    United States District Judge
